DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 7/27/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-22 are pending in this Office Action. Claims 1, 4-6, 8-15, 18-20 and 22 are currently amended. Claims 1, 8 and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/27/2020 has been entered.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/2020, 10/28/2020, 2/1/2021 and 5/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Remarks & Arguments
Applicant's arguments regarding the newly added limitations are addressed in the rejections below.
Applicant argues that Gruber and Naono (JPWO) does not teach “selecting at least one node among the nodes based on an association strength value of a link between the at least one selected node and one of the nodes that is matched with the dominant object of user interest” as recited in claims 1, 8 and 15, because Naono does not disclose anything about a link between two nodes.
In response, the recommended keyword table 220 cited in (Page 8 Paragraph 8) of Naono, which is searched to identify a recommended keyword X that matches the accepted search keyword or a closest 
Hence the rejection of the claims under 35 USC 103 is maintained.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US Publication No. 2012/0016678 A1), in view of JPWO (Japanese Publication No. JPWO2012160693 A1) and Katukuri (US Publication No. 2015/0095185 A1).
As per claim 1:
Gruber teaches a method comprising: 
accessing a user query [Figures 30-31, 0003, 0310: receives user input];
extracting query attributes from the user query, the query attributes comprising a dominant object of user interest, and at least one related attribute; matching the query attributes with nodes of a knowledge graph [0195: ontologies used to build models of data and knowledge (domain models); 0314, 0316, 0386, 0440, 0458:  it evaluates how well various combinations of words in the text interpretations would fit the concepts, relations, entities, and properties of active ontology, i.e., “italian food ;
generating and causing display of a question type prompt [0468-0469: user requests a dinner reservation by providing speech or text input “book me a table for dinner”. Assistant generates a prompt asking the user to specify time and party size; 0496: any of a number of follow-on tasks may then be made available].
Gruber does not teach selecting at least one node among the nodes based on an association strength value of a link between the at least one selected node and one of the nodes that is matched with the dominant object of user interest and inventory availability of a respective product corresponding to the at least one selected node; and that the above generating and displaying is based on the at least one selected node.
JPWO teaches selecting at least one node among the nodes based on an association strength value of a link between the at least one selected node and one of the nodes that is matched with the dominant object of user interest; and based on the at least one selected node (Page 8 Paragraph 8: Step S42 - the DBMS 210 searches the recommended keyword table 220 and identifies a recommended keyword X that matches the accepted search keyword. When a search keyword that matches the recommended keyword is not found in the recommended keyword table 220, the DBMS 210 may specify the recommended keyword 220 closest to the search keyword as a recommended keyword X from a synonym dictionary or the like. As a method for searching the synonym closest to the search keyword from the recommended keyword table 220; Paragraph 10: display the related graph in the search result display area; Pages 7-8: the recommended keyword table 220 is derived from relation graph 240, with the steps of S34 <Generation of stochastic transition matrix>, S35 <Eigenvector calculation> and S36 <Generation of recommended keywords>; Page 6 last paragraph to Page 7 third paragraph: The relation graph is obtained by connecting transition relationships between search keywords with a line and displaying the number of transitions beside the connection line. The probability of transition from each parent node to child node is calculated to generate a probability transition matrix. Hence a recommended keyword X from the recommended keyword table corresponds to a node in the relation graph).

Gruber in view of JPWO does not teach that the nodes of the knowledge graph indicate “inventory availability of one or more products corresponding to the nodes”, and that the selecting of the at least one node among the nodes is based on “inventory availability of a respective product corresponding to the at least one selected node”.
Katukuri teaches that the nodes of the knowledge graph indicate “inventory availability of one or more products corresponding to the nodes”, [0030: the database 130 may also include a conceptual knowledge base including a category tree, which is a hierarchical ontology that organizes items contained in the inventory. The inventory data may contain a set of items and the static attributes of each (e.g., an item title); 0052: The items may, for example, correspond to products (e.g., goods and services) offered for sale]; and that the selecting of the at least one node among the nodes is based on “inventory availability of a respective product corresponding to the at least one selected node” [0049, 0050: recommendation application 126 may then use the cluster definitions generated by the cluster definition modules 402 to determine a matching cluster for the item 502. The SIR module 412 may use the matching cluster to identify similar items to the item 502 to use in generating the similar item recommendation].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the knowledge base search of Gruber with JPWO’s recommendation of a closest keyword in the case an exact match isn’t found and applied to the inventory data of Katukuri to provide an efficient mechanism for identifying customized inventory items for a user [Katukuri: 0030].
As per claim 2:
Gruber in view of JPWO and Katukuri teaches wherein the knowledge graph is based on inventory related data [Katukuri: 0030, 0049, 0050].
As per claim 3:
the method of claim 1, further comprising: prioritizing the nodes of the knowledge graph based on a correlation value of a link between a node and one of the nodes that is matched with the dominant object to fuser interest; and generating and causing display of a sequence of question type prompts based on the prioritizing of the nodes of the knowledge graph [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 4:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein the question type prompt provides suggested reply phrasing based on the at least one node on which the question prompt is based [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 5:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, further comprising instead generating a different question prompt that notes nodes of the knowledge graph that do not meet all user search constraints if there are no nodes of the knowledge graph that meet all user search constraints [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 6:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein one or more pair of nodes are linked via a link, each link being associated with an association strength value, and wherein the at least one selected node is selected based on a predetermined hierarchy of the nodes of the knowledge graph [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 7:
the method of claim 1, wherein the at least one selected node the question type prompt is based on is selected based on at least: a depth of linked nodes that can be resolved by an affirmation or negation type reply [Gruber: Figures 30-31, 0003, 0310, 0195, 0314, 0316, 0386, 0440, 0458, 0468-0469] (JPWO: Page 8 Paragraphs 2 and 8-10, Pages 7-8 steps S34-S36, Page 6 last paragraph to Page 7 third paragraph).
As per claim 8:
Claim 8 recites similar limitations as claim 1, but for “a non-transitory computer-readable storage medium having embedded therein a set of instructions which, when executed by one or more processors of a computer, causes the computer to execute operations comprising:” which is taught by Gruber [1022]. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 9-14:
Claims 9-14 recite similar limitations as claims 2-7, and are rejected the same.
As per claim 15:
Claim 15 recites similar limitations as claim 1, but for “a system comprising: one or more processors; and a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:” which is taught by Gruber [1022]. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 16-20:
Claims 16-20 recite similar limitations as claims 2-7, and are rejected the same.
As per claim 21:
Gruber in view of JPWO and Katukuri teaches the method of claim 1, wherein the question type prompt provides suggestions that relevant to a successful search and gathers additional user input [Gruber: Fig. 31, 0469: with the user input of party of 2 for 7:00PM, a prompt is generated with available times around 7:00PM at several restaurants, and the user may select an available time at a restaurant displayed].
As per claim 22:
Gruber in view of JPWO and Katukuri teaches the method of claim 21, wherein the question type prompt is relevant to a successful search due to one of inventory or past user interaction .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Tuesday-Friday 8PM-11PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/CHRISTY KIM/
Examiner
Art Unit 2158